DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numbers 410 and 411 in Figures 4A and 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
Claims 5 and 6, both dependent on claim 1, recite “where said two wall structures…” while claim 1 recites “at least two wall structures”. For consistency of the claim language, claims 5 and 6 should recite “where said at least two wall structures…”
Claims 5 and 6 recite “the shape” of an inner cylinder and an outer cylinder and of an inner circular cylinder and an outer circular cylinder, respectively.  While it is clear that a shape is . 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 8, “a mechanism for emptying loose powder.” The specification provides corresponding structure for the claimed generic placeholder of “a mechanism,” including wall structures which can be separable for the purpose of removing and cleaning out powder after a manufacturing process (p. 5, lines 34-39).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the movable direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim. A movable direction has not been defined by the claims prior to the cited limitation.
Claim 4, dependent on claim 1, recites the limitations "said outer wall structure” and "said inner wall structure” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. An outer 
Claim 7 recites the limitation “for reducing internal unused volume for the three-dimensional object of said powder compartment” in lines 2-3. The claim fails to define the terminology of “unused volume,” and while the specification recites the same language (p. 1, lines 46-47), it does not appear to provide any standard for ascertaining the scope of the term “unused volume.” One of ordinary skill in the art would therefore not be reasonably apprised of the scope of the invention.
The term “loose” (loose powder) in claim 8 is a relative term which renders the claim indefinite. The term “loose” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stammberger et al., US 2019/0134715 A1 (“Stammberger”).

Stammberger discloses a powder module 1 for an apparatus 2 for additively manufacturing three-dimensional objects by means of successive layer-wise selective irradiation and consolidation of layers of a powdered build material 4 (Fig. 1, [0039]). The powder module 1 comprises a powder chamber 6, outer (Fig. 1, [0042]). The carrying device 9, for carrying build material, comprises various functional units, including the carrying unit 8 defining the bottom of the powder chamber (Fig. 1, [0042]). The carrying device 9 further comprises an extendable guiding unit 12 for guiding motion of the carrying unit 8 between positions (Fig. 1, [0051]-[0052]). A plurality of cylindrical guiding segments 12a-12c are moveably supported relative to each other along a motion axis and arranged in a telescopic arrangement (Fig. 1, [0022], [0054]). An inner volume 13 of the guiding unit is shielded from the outside against undesired entry of build material ([0055]).

    PNG
    media_image1.png
    642
    668
    media_image1.png
    Greyscale


As to claim 1, Stammberger therefore discloses an apparatus for manufacturing a three-dimensional object from powder (apparatus 2), comprising a powder compartment (powder module 1) (outer walls 6a-6b, walls of guiding segments 12a-12c) movable in relation to each other (guiding segments 12a-12c movable along motion axis), said wall structures being at least partly overlapping in the movable direction (Fig. 1), providing a variable volume for enclosing powder (powder chamber volume 7 enclosing powder 4 is inherently dependent on position of extendable guiding unit 12 along motion axis P1, Fig. 1).

As to claim 2, Stammberger discloses the apparatus according to claim 1, where said at least two wall structures are vertical wall structures (see orientation of 6a-6b and 12a-12c in Fig. 1).

As to claim 3, Stammberger discloses the apparatus according to claim 1, where said at least two wall structures are inner and outer wall structures (inner wall structures 12a-12c and outer wall structures 6a-6b).

As to claim 4, Stammberger discloses the apparatus according to claim 1, where said outer wall structure has a fixed position (6a-6b are structural elements with no movement mechanism, i.e., fixed) and said inner wall structure being movable (12a-12c are moveably supported), wherein a floor is attached to said inner wall structure (carrying unit 8 is connected to guiding segment 12c).

As to claim 5, Stammberger discloses the apparatus according to claim 1, where said two wall structures have the shape of an inner cylinder and an outer cylinder (guiding segments (12a-12c in Fig. 1) may have a cylindrical or hollow-cylindrical shape ([0022]). 

As to claim 7, Stammberger discloses the apparatus according to claim 1, comprising a third wall structure for reducing internal unused volume for the three-dimensional object of said powder compartment (see 12b or 12a of Fig. 1).

claim 9, Stammberger discloses the apparatus according to claim 1, where said three-dimensional object is manufactured layer by layer from said powder (for additively manufacturing three-dimensional objects by means of successive layer-wise selective irradiation and consolidation of layers of a powdered build material, [0039]).

As to claim 10, Stammberger discloses the apparatus of claim 1, where said three-dimensional object is fabricated by additive manufacturing (for additively manufacturing three-dimensional objects, [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stammberger et al., US 2019/0134715 A1 (“Stammberger”).

As to claim 6, Stammberger discloses the apparatus according to claim 1 as set forth above. Stammberger further discloses the moveable partly-overlapping guiding segments (i.e., 12a-12c in Fig. 1) ([0022]). Stammberger is silent as to the two wall structures having the shape of an inner circular cylinder and an outer circular cylinder. 
One of ordinary skill in the art would find a shape modification obvious if there is no evidence that the particular configuration of the claimed shape was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV)(B). The instant disclosure does not provide an indication that any specific cross-sectional shape of the walls is significant in terms of, for example, containing the powder. The instant disclosure instead states that the wall structures can be formed with a suitable cross-section including, for example a circular or square or rectangular cross section (p. 3, lines 32-33; p. 4, line 2). 
The claimed configuration therefore is a matter of choice, and a person of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the two wall structures having the shape of an inner cylinder and an outer cylinder taught by Stammberger so that the cylinders were circular cylinders.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stammberger as applied to claim 1 above, and further in view of Hoppe et al., WO 2018/210521 A1 (“Hoppe”), cited in Applicant’s IDS. A machine translation of Hoppe is attached and referred to herein.

As to claim 8, Stammberger discloses the apparatus according to claim 1 as set forth above. Stammberger fails to disclose a mechanism for emptying loose powder from said powder compartment.
Hoppe teaches a device for producing three-dimensional workpieces comprising a carrier for receiving raw material powder and a radiation unit for selectively radiating the raw material powder applied to the carrier in order to produce on the carrier a workpiece made of the raw material powder by a generative layering construction process (Abstract). The device comprises a building cylinder defined by a vertically-extending building cylinder wall ([0026]-[0027]). Hoppe teaches that, after completion of the construction process, outer wall elements enclosing the workpiece and surrounding powder can be raised (Fig. 4b, [106], [0209]), i.e., a separable outer wall structure. By moving the wall upwards, an unpacking process for the finished workpiece can be initiated, and then a new building process can begin ([108]-[109]).
It would have been obvious before the effective filing date of the claimed invention to modify the apparatus disclosed by Stammberger with a mechanism for emptying loose powder from said powder compartment so that unpacking of the finished workpiece could be achieved and a new building process could begin, as taught by Hoppe.

Double Patenting














The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-12 of U.S. Patent No. 11,214,004. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claim 1, the ‘004 patent claims (claim 1), an apparatus for manufacturing a three-dimensional object from powder, comprising a powder compartment (“build compartment” which encloses powder) having at least two wall structures movable in relation to each other, said wall structures being at least partly overlapping in the movable direction, providing a variable volume for enclosing powder. 
While the instant claim 1 does not claim a floor, one of ordinary skill in the art would find the apparatus defined in the instant claim 1 an obvious variation of the ‘004 invention (e.g., the instant application claims a floor in dependent claim 4) which performs the same function in the same manner with substantially identical structure.
Regarding the instant dependent claims 2-3 and 5-7, the ‘004 patent claims 2-3 and 5-7 are substantially identical with the same claimed structure, respectively, and therefore are not patentably distinct.
Regarding the instant dependent claim 4, the ‘004 patent claims in claim 4 the same structure, however the inner wall structure has a fixed position and the outer wall structure is movable, with the 
Regarding the instant dependent claims 9-10, the ‘004 patent claims 11-12 are substantially identical with the same claimed structure, respectively and therefore are not patentably distinct.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754